Gerald C. bbm                     AURTIN   6%.TEXAS



      Hon. John R. Shock
      Criminal District Attorney
      San Antonio, Texas

      Dear Sirr                             Opinion No. O-1299
                                            Ret Can the commissioners' court legal-
                                            ly appropriate money from any of the
                                            Bexar County funds, including Road and
                                            Bride Funds, for fire protection from
                                            the City of San Antonio for districts
                                            outside the City of San Antonio? And
                                            related questions.

             Your request for cur opinionon the questions as are herein stated
      has been received by this department. Your questions are as follows:
                     ..e
      "1. Can the conmissioners court legally appropriate money from any of
      the Bexar County funds, including Road and Bridge funds, for fire prc-
      tsction from the City of San Antonio.for districts outaide the City of
      San AHonio?

      "2. Canthe county enter into a contract with the City of San Antonio
      for fire protection forthe county,institutions located outside~cf the
      city limits?"

             We nre informed %y the CcmptrcIlerfs office that Bexar County has
      a population of two hundred and nine-two thousand five hundred and thirty-
      three (292,533) inhabitants as shown bythe last Federal Census.

             Article 2351, Revised Civil Statutes, setting forth the pcwers and
      duties of the ccmmiesioners' court as amended by Article 2351a, Acts of
      the 46th Legislature -provides thatr

      "The Conmissioners Court in counties having B population of more than
      three hundred thousand .(300,000)and lessthan three hundred and fifty
      thoussnd (350,000) inhabitants in accordance with the last preceding
      Federal Census, and in counties having tapopulation of more than forty-
      eight thousand, .five hundred (48,500) and less than forty-nine thousand
      (49,000) inhabitants and in counties having a population of not less than
      twenty-two thousand and eighty-nine (22,089) nor more than twenty-tm
      thousand, one hundred (22,100) inhabitants in accordance with the last
      preceding Pederal Census,~shall have the authority to purchase fire-
      fighting equipsent by first advertising and receiving ~bidsthereon as
      provided by law, 'ccbe used for the protection and preservation of
      bridges, county shops, county warehouses, and other property located
      without the limits of sny incorporated city or town."

                Article   2351b1, Acts of the 46th Legislature provides that!     '
Hon. John R. Shook, Wge   2, (o-1299)



 "The Commissioners' Court in counties having a population of less than
tventy.thousand (20.000), according to the last preoeding Federal Census,
and a property valuation of more than One Bundred Eillicn Dollars ($lOO-
OOO,OOO), according to the last approved county tax rolls, are authcrieed
and empowered to enter into contracts and agreements with the governing
bodies of municipalities within such counties for the purpose of furnish-
ing fire protection within such counties, but outside the corporate limits
of such municipalities, and to make appropriations 'for paying such munici-
palities for furnishing such fire protection."

           Bexar County does not come within the population brackets set
forth in the above quoted statutes. Article 2351b-1, supra, authorizing and
empowering the commissioners' court of certain counties to enter into con-
tracts and agreements with the governing bodies of municipalities within
suoh counties for the purpose of furnishing fire protection within such
counties, but outside the corporate limits of such municipalities, and to
make apprcpriaticnfbr paying such municipalities, for furnishing such fire
prcteoticn clearly indicates that the commissioners' court of any ccinty
does not have such authority unless specifically provided by statute.

           We quote frcnnTexas Jurisprudence, Vol. 11, pages 563-565, as
follows*

"Counties, being component parts of the state, have no powers or duties ex-
oept those which are clearly set forth and defined in the constitution and
statutes. The statutes have clearly defined the powers, prescribed the du-
ties, and imposed the liabilities of the commissioners court, the medium
through which the different counties act, and fromthese statutes must ccme
all the authority vested in the counties. . . .
"    . Cmmissicners~ courts are courts of limited jurisdiotion, in that
tiefr authority extends only to matters pertaining to the general welfare
of their respectdlvecounties and that their powers are only those expressly
or impliedly conferred upcntthem by law, that is, Iy the constitution and
statutes.cf the State." See the cases of Edwards County vs. Jennings, 33
S.W. 585; Seward vs. Falls County, 246 S.W. 728; Sun Vapor Electric Light
Cc. vs. Keenan, 30 S.17.868; City of Breckenridge vs. Stephens County, 26
S.W. 2nd 405; Scaling VS. l7illiams,284 ST?310; Moore vs. ?KoLennanCounty,
255 SE478; Bill County vs. Hamilton, 273 S.W. 292; Temple Lumber Company vs.
Ccmmissicners~ Court of Sabine County, 239 S.E. 668.

           The case of Commissioners* Court vs. Wallace, 15 5pp2nd 535,
holds among other things that the Commissioners Court must have authority
of law for its contracts.

           There being neither constitutional nor statutory authority for
the Commissioners' Court of Baxar County to do the things involved in your
questions, you are respectfully advised that it is the opinion of this
department that ~bothof said questions should be answered in the negative and
are so answered.
Hon. John R. Shock, Page 3 (o-1299)



               Trusting that the foregoing fully answer8 your inquiry, we
remain

                                                Very truly yours

                                           ATTOPNEY GENER&L OFTEXAS

                                                Ey /a/Ardell Williams


                                                       Ardell Y/illiems
                                                             Assistant
APPROVED OCl?4, 1939




AWIAWI   egw                                             Approved
                                                     Opinion Committee
                                                         EyBWB
                                                         Chairman